Per curiam.

Moore and Haywood.
The officers authoris-ed by the government to sell and convey vacant lands, which had never appropriated by any grant, have sold and conveyed lands which had been thus appropriated ; they had no power for that purpose committed to them ; and all such sales and all grants in consequence thereof, are therefore void The court will not on a trial in ejectment, declare, that such grants shall be recalled and cancelled ; but they are bound by the express words of the act of 1777, ch. 1, sec. 3 & 9, to say they transfer no title to the grantee.
Verdict and judgment accordingly for the trustees.